Citation Nr: 1332941	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-08 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 30 percent for tension headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to February 1986 (and had 2 years of prior active duty service).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida, VARO, which denied a rating in excess of 10 percent rating for the tension headaches.  An interim (January 2010) decision review officer rating decision increased the rating to 30 percent (effective from the date of claim).  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A review of the record found that further development is needed for VA to satisfy its duty to assist the veteran in developing evidence to substantiate his claim.  There is conflicting evidence in the record regarding the nature, severity, and frequency of the Veteran's tension headaches, which are currently rated by analogy to migraines.  
The Veteran indicated on May 2009 VA examination that his headaches have increased in severity, occurring "3-5 times per week and last[ing] 3-5 days.  Less than half are prostrating."  His level of functioning suggested by information in clinical records appears to be inconsistent with his self-reports, e.g., an August 2009 VA clinic record notes he reported having 2-4 headaches/month.  Although he is retired, he participates in an exercise regimen that includes biking 35 miles a week.  Clarification of the current status of the headache disorder is needed.  

The case is REMANDED to the RO for the following:

1.  The RO should ask the Veteran to identify all providers of evaluations and/or treatment he has received for headaches (records of which are not already associated with the record) since April 2008, and to provide releases for VA to secure records from all private providers identified.   The RO should secure for the record copies of the complete clinical records from all providers identified.

2.  After the development sought above is completed, the RO should arrange for a neurological examination of the Veteran to determine the current nature, frequency, and severity of his tension headache disorder.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  

Based on review of the record and interview and examination of the Veteran, the examiner should provide responses to the following:

(a)  Please identify the nature of the Veteran's headaches.  Specifically, have his tension headaches progressed to migraine headaches?  

(b)  Please identify all symptoms associated with the Veteran's headaches, noting their severity, frequency, and duration.  Please indicate whether the headaches are manifested by characteristic prostrating attacks, the treatment regimen prescribed (and the relief that results), and the level of functioning remaining during the headaches.  Describe the frequency and duration of any characteristic prostrating attacks.  Please indicate whether the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   
The explanation of rationale in response to this question should cite to the factual data in the record that support the headaches are/are not characterized by characteristic prostrating attacks and support the findings regarding duration, frequency, and level of functioning remaining when they occur..  The examiner should provide comment regarding any credibility issues raised.

3.  The RO should then review the record and readjudicate the claim for an increased rating for the tension headaches.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

